DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1, sub-species C, claims 1, 4-9, 11, 12 in the reply filed on 9/28/2022 is acknowledged.  The traversal is on the ground(s) that figures 1-6 that have all claims read on the ear cleaner device.  This is not found persuasive because figure 1 does not have the feature that recites in part of claim 3.  For-example, “a ramp surface extending upwardly from the surface toward the disc”.
Claims 2, 3, 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/28/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites in part” a disc intermediate the handle and the spoon;” in line 4 should be “ a disc is intermediate between the handle and the spoon;”
Claim 1 recites in part “wherein the upper front edge of the spoon upper rim is lower than the upper rear edge.” In line 11 should be “wherein the upper front edge of the upper rim of the spoon is lower than the upper rear edge.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karell et al U.S 5,888,199.
Claim 1:  Karell et al disclose an ear cleaner as best seen in figures 1, 3 comprising: an elongate handle 20/22; a spoon 16 having a leading end; a disc (a depth controlling (stop) means 18, in figures 2) is intermediate between the handle and the spoon; an upper rim (the area of 16, fig. 2b) of the spoon; a bowl inner surface (the area of 15, fig. 2b of the spoon extending downwardly into the spoon from the upper rim; an upper front edge (the superior area 15, fig. 2b) of the upper rim of the spoon at the leading end thereof; an upper rear edge (locates to the left side area 16, fig. 2b) of the upper rim of the spoon across the spoon from the upper front edge; but is silent regarding wherein the upper front edge of the upper rim of the spoon is lower than the upper rear edge.  However, fig. 4 of Karell does teach the upper front edge of the upper rim of the spoon is lower than the upper rear edge.  It would have been to one ordinary skill in the art at the time the invention was made to construct the device having the upper front edge of the upper rim of the spoon is lower than the upper rear edge; since the applicant has not disclosed that doing so solves any stated problem or is anything more than selecting one or numerous shapes, sizes configurations a person ordinary skill in the art would find available to substitute with the device having the upper front edge of the upper rim of the spoon is lower than the upper rear edge in order to remove the debris off of a surface from a user’s ear.
Claims 4-6:  Karell et al disclose wherein the handle 20/22 has a length and a pair of longitudinal edges (at either side along area 20, fig. 2) extending along the length of the handle; wherein the longitudinal edges each include a first portion that extends parallel to the first portion of the other longitudinal edge and a second portion that extends toward the second portion of the other longitudinal edge; wherein the longitudinal edges extend for at least a majority of the length of the handle as best see in fig. 2b.
Claims 8, 11-12:  Karell et al disclose wherein the ear cleaner has a unitary, one-piece construction as best seen in fig. 3; wherein the spoon includes a slot at area 40, fig. 2b and the bowl inner surface extends downward from the upper rim of the spoon to the slot; further comprising a neck (the area is between element 16, 14, 30, fig. 1) connecting the spoon16 to the disc18.
Allowable Subject Matter
Claims 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VI X NGUYEN/Primary Examiner, Art Unit 3771